DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 7-22 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein treating the first portion of the dielectric material comprises: oxidizing an outer portion of the dielectric material; nitriding native oxide layers of the second semiconductor layers; and oxidizing an inner portion of the dielectric material; etching the first portion of the dielectric material to form gaps; and filling the gaps with a gate stack...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 8 is that the prior art does not disclose or suggest the claimed limitations “…oxide layers are formed on the second semiconductor layers; forming a dielectric material to fill the first gaps and surround the second semiconductor layers; treating a portion of the dielectric material; treating the oxide layers to form nitrogen-containing layers; etching the portion of the dielectric material thereby exposing the second semiconductor layers...”, in combination with the rest of the limitations of claim 8.
The primary reasons for allowance of the independent claim 16 is that the prior art does not disclose or suggest the claimed limitations “…forming a dielectric material having a first carbon concentration to surround the second semiconductor layers; treating the dielectric material so that a treated portion of the dielectric material has a second carbon concentration that is less than the first carbon concentration...”, in combination with the rest of the limitations of claim 8.
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MOUNIR S AMER/Primary Examiner, Art Unit 2894